The judgment of the court was pronounced by
Eustis, C. J.
This is an action against the maker of a promissory note brought by the plaintiff, who charges that he is the holder and owner of it. It is not endorsed by the payee. On the trial of the cause the plaintiff offered to prove his ownex-ship of the note by a notarial act of transfer and subrogation, xnade by the payee to him. The judge refused to receive this evidence, on the *1010ground that there was no allegation in the petition of any’ transfer of the note, and no&-suited the plaintiff, who ilfLS appealed. The allegation of ownership sufficiently implies the-transfer of the note to the plaintiff. We are of opinion the judge erred in refusing to admit the evidence offered.
It is therefore- ordered that the judgment appealed from be reversed, and the case remanded, with directions to the district judge to receive in evidence the notarial act offered- by the plaintiff, and that the appellee pay the costs of appeal.